Citation Nr: 0020436	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for papular acne claimed as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a July 1998 remand which sought development of the 
evidence.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The July 
1998 Board remand requested an opinion as to whether papular 
acne was a disease consistent with chloracne.  That remand 
also requested an opinion concerning the possibility or 
probability that the veteran's papular acne may be the result 
of exposure to Agent Orange.  The veteran's representative, 
in the June 2000 Written Brief Presentation, asserts that the 
VA examinations provided on remand were inadequate and did 
not provide specific opinions as requested by the Board.

Although the RO diligently attempted to obtain a medical 
opinion to supply the evidence the Board requested, the Board 
finds that the medical opinion provided is inconclusive.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA skin examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether the veteran has papular 
acne, or has had papular acne.

c)  The examiner should state 
whether or not the veteran's papular 
acne is the result of exposure to 
Agent Orange.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

d)  The examiner should state 
whether or not papular acne is an 
acneform disease consistent with 
chloracne.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


